Citation Nr: 0501044	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-25 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The veteran had active military service from November 1944 to 
June 1946.  He died in June 2002.  The appellant is the 
veteran's surviving spouse.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  At present, this appeal is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on her part.

The Board notes that, in the December 2004 informal hearing 
presentation, the appellant's representative appears to 
indicate that the appellant is seeking entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1318.  
However, as the only issues currently before the Board are 
those set forth on the title page of this REMAND, this matter 
is referred to the RO for appropriate action.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duty to assist the appellant, as set forth in the VCAA, has 
not been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this respect, the 
appellant contends that the cause of the veteran's death is 
related to his service.  The veteran died of cardiac arrest 
due to ischemic cardiomyopathy, and at the time of his death, 
the veteran was service-connected for severe degenerative 
spondylosis, severe lumbar disc disease with right lumbar 
radiculopathy.  

In this respect, the Board notes the record includes a 
September 2002 statement from S. Chastain, M.D., who was the 
veteran's treating physician from 2001 to 2002, per an August 
2002 VA form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs).  Dr. 
Chastain's statement, however, indicates that the veteran's 
death was due to coronary artery disease which was in no way 
related to a severe back condition.

The Board also notes that the record fails to include the 
veteran's treatment records from Dr. Chastain.  Further, Dr. 
Chastain's statement appears to be conclusory as it does not 
describe the objective basis upon which Dr. Chastain based 
his opinion.  In addition, it does not appear that Dr. 
Chastain had the opportunity to review the veteran's record 
prior to rendering an opinion regarding the cause of the 
veteran's death.  Furthermore, it does not appear that the 
appellant has received the benefit of a VA medical expert 
opinion addressing the claimed service connection for the 
cause of the veteran's death, and any relationship that this 
may have had with the veteran's service-connected back 
disability or with his active service.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the appellant due process of law, she should 
be given the benefit of a VA medical expert opinion 
addressing the cause of the veteran's death.

Moreover, it appears that there may be outstanding treatment 
records from Dr. Chastain, or otherwise, related to the 
veteran's cause of death.  As such, the RO should assist the 
appellant in obtaining any additional available VA and 
private medical records that may be identified as relevant to 
the claims on appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that she provide a list of 
the names and addresses of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who treated the veteran at 
any time prior to his death, and who 
possess records relevant to his cause of 
death, including ischemic cardiomyopathy 
and chronic obstructive pulmonary disease 
(COPD).  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file, including for Dr. 
Chastain.  When the appellant responds, 
obtain records from each health care 
provider identified (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the appellant 
of the records that the RO was unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the 
appellant that adjudication of the claims 
will be continued without these records 
unless she is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claims, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should request that the 
appellant provide information as to any 
dates during which the veteran received 
medical treatment at any VA Medical 
Center (VAMC) at any time prior to 
death relevant to his cause of death, 
including ischemic cardiomyopathy and 
COPD.  All identified treatment records 
from any reported VAMC, which are not 
already contained within the claims 
file should be obtained and associated 
with the claims file, including any 
records from the Birmingham VAMC.  If 
the search for the above records has 
negative results, the claims file must 
be properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the appellant should be 
specifically informed as to what 
portion of the evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist 
the appellant in substantiating the 
claims.  Per 38 U.S.C.A. 
§§ 5103(a), 5103A; Quartuccio, supra; 
Charles, supra.

3.  The RO should request that the 
appellant provide information as to 
whether an autopsy was performed on the 
veteran.  If so, the RO should attempt 
to obtain the autopsy report from the 
appropriate authorities, or health care 
providers.

4.  Only after the development 
described above has been completed, the 
RO must refer the veteran's claims 
folder for review by a VA physician 
with the appropriate specialty(ies).  
The specialist should undertake a 
longitudinal review of the veteran's 
medical records, including any 
statements and records from Dr. 
Chastain, and render an opinion as to 
whether it is at least as likely as not 
that the veteran's cause of death, 
including but not limited to ischemic 
cardiomyopathy and COPD, is related to 
his military service in general.  In 
addition, the VA specialist should 
render an opinion as to whether it is 
at least as likely as not that the 
cause of the veteran's death was 
related to any post-service event(s) or 
diseases, including the aging process.  
If the etiology of the veteran's cause 
of death is attributed to multiple 
factors/events, the specialist should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
cause of death.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of 
the foregoing development efforts have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the VA medical opinion 
report is deficient in any manner or 
fails to include adequate responses to 
the specific opinions requested, it 
must be returned to the specialist for 
corrective action.  38 C.F.R. § 4.2 
(2004).  Remand instructions of the 
Board are neither optional nor 
discretionary.  Full compliance with 
such instructions is mandated by law, 
per Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completion of the above, the 
RO should readjudicate the appellant's 
claims of entitlement to service 
connection for the cause of the 
veteran's death, and entitlement to 
Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, 
United States Code.  If the 
determinations remain unfavorable to 
the appellant, she should be provided 
with a supplemental statement of the 
case and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



